Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 15th, 2022, with respect to the rejection of Claims 1, 13, and 16 under 35 U.S.C. 102, have been fully considered but they are not persuasive. Examiner appreciates Applicant's response but respectfully disagrees that Reference U cannot be used as a prior art reference to anticipate the claimed invention.
Applicant’s argues that “no prior art date can be established for Reference U”. Examiner respectfully disagrees. Applicant indicates that Reference U was found on the Internet at the site given in point (4). Examiner notes that Reference U was available on the given website at least as early as May 8th, 2018, based on analysis through the Wayback Machine (see reference V). As Applicant asserts the effective filing date of the instant application is May 29th, 20219, Reference U is still usable as viable prior art. Additionally, a Google search of the title of the material of Reference U (“"Vesconite and Vesconite Hilube") shows that Reference U can also be found at https://www.vesconite.com/wp-content/uploads/2016/12/Vesconite-Pump-design-manual-2.pdf, which was available in December 2016 (see reference W). Therefore, Examiner asserts that  Reference U can be used as a prior art reference to anticipate the claimed invention.
The rejection of Claims 1, 13, and 16 under 35 U.S.C. 102 is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reference U.
Regarding Claim 1, Reference U discloses a vertical pump comprising: a stationary bowl assembly having bowls, each bowl having a respective top or bowl bottom inside surface (page 9, Fig. 1 – see below); a rotating power transmission shaft configured to extend through the stationary bowl assembly (page 9, Fig. 1 – see below); impellers arranged on the rotating power transmission shaft to rotate and draw material through the stationary bowl assembly, each impeller having a respective impeller top or bottom outside surface (page 9, Fig. 1 – see below; and top or bottom wear-ring bearings, each top or bottom wear-ring bearing arranged between the respective impeller top or bottom outside surface of each impeller and the respective bowl top or bottom inside surface of each bowl (page 9, Fig. 1 – see below), made from a non-galling bearing material (page 9 – wear-ring bearings are Vesconite), and configured to maintain the alignment of the rotating power transmission shaft in relation to the stationary bowl assembly (page 9, Fig. 1).

    PNG
    media_image1.png
    665
    532
    media_image1.png
    Greyscale

Figure 1: Vertical Turbine Pump
Regarding Claim 2, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses a vertical pump according to claim 1, wherein the top or bottom wear-ring bearings comprises bottom wear-ring bearings (page 9, Fig. 1 – see above); each bowl has a respective bowl bottom inside surface (page 9, Fig. 1 – see above); each impeller has a respective impeller bottom outside surface (page 9, Fig. 1 – see above); and each bottom wear-ring bearing is arranged between the respective impeller bottom outside surface of each impeller and the respective bowl bottom inside surface of each bowl (page 9, Fig. 1 – see above), and the respective impeller bottom outside surface of each impeller is configured to rotate directly against a respective bottom wear-ring bearing (page 9, Fig. 1 – see above).
Regarding Claim 3, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the top or bottom wear-ring bearings comprises top wear-ring bearings; each bowl has a respective bowl top inside surface; each impeller has a respective impeller top outside surface; and each top wear-ring bearing is arranged between the respective impeller top outside surface of each impeller and the respective bowl top inside surface of each bowl, and the respective impeller top outside surface of each impeller is configured to rotate directly against a respective top wear-ring bearing (page 9, Fig. 1 – see above).
Regarding Claim 4, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the top or bottom wear-ring bearings comprises top and bottom wear-ring bearings; each bowl has respective bowl top and bottom inside surfaces; each impeller has respective impeller top and bottom outside surfaces; and each top and bottom wear-ring bearing is arranged between the respective impeller top and bottom outside surfaces of each impeller and the respective bowl top and bottom inside surfaces of each bowl, and the respective impeller top and bottom outside surfaces of each impeller is configured to rotate directly against the respective top and bottom wear-ring bearing (page 9, Fig. 1 – see above).
Regarding Claim 5, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the non-galling bearing material is a non-metallic material, including a thermopolymer or thermoplastic (page 9 – wear-ring bearings made of Vesconite).
Regarding Claim 6, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the respective impeller outside surface of each impeller is configured to rotate directly against a respective wear-ring bearing (page 9, Fig. 1).
Regarding Claim 7, Reference U discloses all the limitations of Claim 3 above. Reference U further discloses wherein the top wear-ring bearings are configured to expose a top side of at least one of the impellers to a low pressure side of preceding material being pumped through the stationary bowl assembly (page 9, Fig. 1 – tops of impellers are exposed to low pressure side).
Regarding Claim 8, Reference U discloses all the limitations of Claim 3 above. Reference U further discloses wherein the top wear-ring bearings are configured to isolate a top side of at least one of the impellers from pressure generated by the at least one of the impellers (page 9, Fig. 1).
Regarding Claim 9, Reference U discloses all the limitations of Claim 4 above. Reference U further discloses wherein the top and bottom wear-ring bearings are configured to provide reduced running clearances between the impellers and the bowls of the stationary bowl assembly (page 9).
Regarding Claim 10, Reference U discloses all the limitations of Claim 1 above. Reference U further discloses wherein the vertical pump comprises a suction bell configured to guide flow of the material being pumped into an eye of a bottom impeller (page 9, Fig. 1 – inlet bell as suction bell; see above).
Regarding Claim 13, Reference U discloses a vertical pump comprising: a stationary bowl assembly having bowls, each bowl having a respective bowl bottom inside surface (page 9, Fig. 1 – see above); a rotating power transmission shaft configured to extend through the stationary bowl assembly (page 9, Fig. 1); impellers arranged on the rotating power transmission shaft to rotate and draw material through the stationary bowl assembly, each impeller having a respective impeller bottom outside surface (page 9, Fig. 1); and bottom wear-ring bearings, each bottom wear-ring bearing arranged between the respective impeller bottom outside surface of each impeller and the respective bowl bottom inside surface of each bowl (page 9, Fig. 1), made from a non-galling bearing material (page 9 – wear-ring bearings are Vesconite), and configured to maintain the alignment of the rotating power transmission shaft in relation to the stationary bowl assembly (page 9, Fig. 1).
Regarding Claim 14, Reference U discloses all the limitations of Claim 13 above. Reference U further discloses wherein the non-galling bearing material is a non-metallic material, including a thermopolymer or thermoplastic (page 9 – wear-ring bearings made of Vesconite).
Regarding Claim 15, Reference U discloses all the limitations of Claim 13 above. Reference U further discloses wherein the vertical pump comprises top wear-ring bearings (page 9, Fig. 1 – see above); each bowl has a respective bowl top inside surface (Fig. 1); each impeller has a respective impeller top outside surface (Fig. 1); and each top wear-ring bearing is arranged between the respective impeller top outside surface of each impeller and the respective bowl top inside surface of each bowl, and the respective impeller top outside surface of each impeller is configured to rotate directly against a respective top wear-ring bearing (Fig. 1).
Regarding Claim 16, Reference U discloses a vertical turbine pump comprising: a stationary bowl assembly having at least one bowl with bowl top and bottom inside surfaces (page 9, Fig. 1 – see above); a rotating power transmission shaft configured to extend through the stationary bowl assembly (Fig. 1); at least one impeller arranged on the rotating power transmission shaft to rotate and draw material through the stationary bowl assembly, and having impeller top and bottom outside surfaces (Fig. 1); and top and bottom wear-ring bearings arranged respectively between the impeller top and bottom outside surfaces of each impeller and the bowl top and bottom inside surfaces of each bowl (Fig. 1), made from a non-galling bearing material (page 9 – wear-ring bearings are Vesconite), and configured to maintain the alignment of the rotating power transmission shaft in relation to the stationary bowl assembly (page 9, Fig. 1).
Regarding Claim 17, Reference U discloses all the limitations of Claim 16 above. Reference U further discloses wherein the non-galling bearing material is a non-metallic material, including a thermopolymer or thermoplastic (page 9 – wear-ring bearings made of Vesconite).
Regarding Claim 18, Reference U discloses all the limitations of Claim 16 above. Reference U further discloses wherein the impeller top and bottom outside surface of the at least one impeller are configured to rotate directly against the top and bottom wear-ring bearings (Fig. 1 – see above).
Regarding Claim 19, Reference U discloses all the limitations of Claim 16 above. Reference U further discloses wherein the stationary bowl assembly comprises multiple bowls; and the at least one impeller comprises multiple impellers arranged on the rotating power transmission shaft (page 9, Fig. 1 – two bowls and two impellers are shown; see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reference U in view of Parry et al. (US Patent Application Pub. No. 20120213632).
Regarding Claim 11, Reference U teaches all the limitations of Claim 10 above.
However, Reference U fails to teach wherein the suction bell is made of a non-metallic material, including a non cast iron material.
Parry et al. teaches a vertical pump with a suction bell (paragraph 0040; Fig. 3A #42) made out of a non-metallic material such as fiberglass, in order to prevent corrosion (paragraph 0046). Reference U and Parry et al. are analogous prior art as they both relate to vertical pumps. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the suction bell taught by Reference U with the non-metallic material taught by Parry et al., in order to prevent corrosion (Parry et al. paragraph 0046).
Regarding Claim 12, Reference U as modified by Parry et al. teaches all the limitations of Claim 11 above. Reference U as modified by Parry et al. further teaches wherein the non-metallic material is plastic (Parry et al. paragraph 0046 – non-metallic material can be fiberglass).
Regarding Claim 20, Reference U teaches all the limitations of Claim 16 above. Reference U further teaches wherein the vertical turbine pump comprises a suction bell configured to guide flow of the material being pumped into an eye of a bottom impeller (page 9, Fig. 1 – inlet bell as suction bell; see above).
However, Reference U fails to teach wherein the suction bell is made of a non-metallic material, including a non cast iron material or a plastic.
Parry et al. teaches a vertical pump with a suction bell (paragraph 0040; Fig. 3A #42) made out of a non-metallic material such as fiberglass, in order to prevent corrosion (paragraph 0046). Reference U and Parry et al. are analogous prior art as they both relate to vertical pumps. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the suction bell taught by Reference U with the non-metallic material taught by Parry et al., in order to prevent corrosion (Parry et al. paragraph 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baski (20150098794), Cronin et al. (6089823), Behnke et al. (20190219068), and Ye et al. (20210048029) each teaches a vertical turbine pump with a bowl assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745